I vote for reversal. I am of opinion that whether this transaction be regarded as a sale of goods under an executory contract, or as a sale of a "homogeneous mixture," compounded by defendants for plaintiff, as found by the referee, there can be no recovery under well-settled principles of law. The mixture was inspected by plaintiff on receipt of every shipment of cans, as found by the referee, and paid for after such inspection. The fact that the manager of plaintiff testified that he directed the cashier not to pay the bills of defendants, but to make payments only on account; that the directions were not followed, is a mere self-serving declaration, which was no part of the res gestæ,
and improperly admitted in evidence. The cashier was not sworn.